Exhibit 10.07

XENETIC BIOSCIENCES, INC.

 

 

EQUITY INCENTIVE PLAN

 

 

Effective January 23, 2014



--------------------------------------------------------------------------------

XENETIC BIOSCIENCES, INC.

 

 

EQUITY INCENTIVE PLAN

 

 

ARTICLE I

PURPOSE

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its stockholders by enabling the Company to offer Eligible
Employees, Consultants and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding common stock by a Person, or
the sale or Transfer of all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole. The occurrence of an Acquisition Event
shall be determined by the Committee.

2.2 “Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. No Person shall be deemed to be an Affiliate of
another Person solely by virtue of the fact that both Persons own shares of the
capital stock of the Company.

2.3 “Applicable Agreement” means with respect to any Participant, an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company (or an Affiliate of the Company) and the
Participant at the time of the grant of the applicable Award that defines
“cause” and/or “good reason” (or words of like import); provided, that with
regard to any agreement under which the definition of “cause” and/or “good
reason” only applies upon an occurrence of a change in control, such agreement
shall not be an Applicable Agreement until a change in control actually takes
place and then only with regard to a termination thereafter.



--------------------------------------------------------------------------------

2.4 “Articles of Incorporation” means the Company’s Articles of Incorporation,
as amended from time to time.

2.5 “Award” means any award under the Plan of any Stock Option, any Restricted
Stock or any Other Stock-Based Award (including any restricted stock unit). All
Awards shall be subject to the terms and conditions of an agreement executed by
the Company and the Participant.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Business” means, at any time of determination, (a) any business or activity
then conducted by the Company or any Parent or Subsidiary, and (b) any business
that the Company or any Parent or Subsidiary has a bona fide intention to
conduct and of which the Participant is aware at such time.

2.8 “Bylaws” means the Bylaws of the Company, as amended from time to time.

2.9 “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy: (a) in the case where there is no Applicable
Agreement, termination due to: (i) the Participant’s conviction of, or plea of
guilty or nolo contendere to a felony; (ii) the Participant’s engagement in
conduct constituting breach of fiduciary duty, misconduct or gross negligence
relating to the Company or the performance of the Participant’s duties
(including intentional acts of employment discrimination or sexual harassment)
or fraud; (iii) the Participant’s failure to follow a reasonable and lawful
written directive of the individual to whom the Participant reports or the
Board; (iv) the Participant’s failure to perform the Participant’s material
duties; and (v) the Participant’s disparagement of the Company or any of its
Affiliates, Subsidiaries or Parents or any of their collective executives,
stockholders, directors, or officers in any written or oral communication;
(b) in the case where there is an Applicable Agreement, “cause” as defined under
such agreement. With respect to a Participant’s Termination of Directorship,
“cause” means an act or failure to act that constitutes cause for removal of a
director under applicable Nevada law.

2.10 “Change in Control” means, unless otherwise determined by the Committee in
the applicable Award agreement:

(a) the acquisition (including any acquisition through purchase, reorganization,
merger, consolidation or similar transaction), directly or indirectly, in one or
more transactions by a Person (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock), of
beneficial ownership of securities representing 50% or more of the total voting
power of the Voting Securities, in each case calculated on a fully diluted basis
after giving effect to such acquisition; other than an acquisition which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the Voting Securities of the Company or such surviving
entity outstanding immediately after such acquisition;

 

2



--------------------------------------------------------------------------------

(b) after the completion of an Initial Public Offering, any election has
occurred of Persons to the Board that causes two-thirds of the Board to consist
of Persons other than (i) members of the Board on the Effective Date,
(ii) Persons who were nominated for election as members of the Board at a time
when two-thirds of the Board consisted of Persons who were members of the Board
on the Effective Date and (iii) Persons who were designated for election as
members of the Board pursuant to an applicable stockholders agreement; provided,
that any Person nominated for election by a Board at least two-thirds of whom
constituted Persons described in clause (i), (ii) or (iii) or by Persons who
were themselves nominated by such Board shall, for this purpose, be deemed to
have been nominated by a Board composed of Persons described in clause (i);

(c) a complete liquidation or dissolution of the Company; or

(d) the sale or other disposition (including by means of a merger or
consolidation), directly or indirectly, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person
other than the sale or disposition of all or substantially all of such assets to
a Person who beneficially owns, directly or indirectly, at least 50% or more of
the combined Voting Power of the outstanding Voting Securities of the Company at
the time of the sale.

Notwithstanding the foregoing, unless the Committee provides otherwise in an
Award agreement, the completion of an Initial Public Offering shall not be
considered a Change in Control. Further, notwithstanding the foregoing, that
with respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, no event under this Section 2.10 shall be
deemed a Change in Control unless such event is also a “change in control event”
within the meaning of Section 409A of the Code.

2.11 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

2.12 “Committed Time” has the meaning given in paragraph 26 of Schedule 5 in the
EMI Code.

2.13 “Committee” means a committee or subcommittee of the Board appointed from
time to time by the Board. With respect to the application of the Plan to
Non-Employee Directors, the Committee shall mean the Board. If and to the extent
that no Committee exists that has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board and all references
herein to the Committee shall be deemed references to the Board.

2.14 “Common Stock” means the common stock of the Company, par value $[—] per
share.

 

3



--------------------------------------------------------------------------------

2.15 “Company” means Xenetic Biosciences, Inc., a Nevada corporation, and its
successors by operation of law.

2.16 “Consultant” means any natural Person who (a) provides bona fide consulting
or advisory services to the Company or any of its Affiliates pursuant to an
agreement with the Company or any of its Affiliates, which services are not in
connection with the offer and sale of securities in a capital-raising
transaction, and (b) who does not, directly or indirectly, promote or maintain a
market for the Company’s or any of its Affiliates’ securities.

2.17 “control” means, with respect to any Person, the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and words such as “controlled” and “controlling” have meanings
correlative to the foregoing.

2.18 “Disability” means with respect to a Participant’s Termination, a “total
disability” as defined under the Company’s Long-Term Disability Plan in effect
at the time of the disability. If the Company does not have a Long-Term
Disability Plan in effect at the time of the disability or, for Awards subject
to Section 409A of the Code that are payable on a disability, if the foregoing
definition does not comply with Section 409A of the Code, “Disability” shall
mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of
the Code.

2.19 “Effective Date” means the effective date of the Plan as defined in Article
XV.

2.20 “Eligible Employee” means each employee of the Company or one of its
Affiliates.

2.21 “EMI Code” means sections 527 – 541 of the UK Income Tax (Earnings and
Pensions) Act 2003, Schedule 5 to that Act and Part 4 of Schedule 7D to the UK
Taxation of Chargeable Gains Act 1992.

2.22 “EMI Eligible Employee” means an Eligible Employee who is an employee of
the Company or of a Qualifying Subsidiary and (a) whose committed time amounts
to (i) at least 25 hours a week or (ii) if less, seventy-five percent (75%) of
his Working Time, (b) who has no Material Interest in any company in the EMI
Group, and (c) who is not a U.S. Participant.

2.23 “EMI Group” means the Company and any other company which is for the time a
Qualifying Subsidiary.

2.24 “EMI Share Option” means a share option granted pursuant to this Plan which
satisfies, or is intended to satisfy, the conditions of Schedule 5 in the EMI
Code.

2.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

2.26 “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

4



--------------------------------------------------------------------------------

2.27 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code, with respect to a share of any class of Common Stock or
other security, as of any date: (i) if such class of Common Stock or other
security is not then traded on a national securities exchange or quoted on an
automated quotation system sponsored by the Financial Industry Regulatory
Authority, the fair market value of a share of such class of Common Stock or
other security as determined by the Committee in its sole discretion, taking
into account any applicable requirements of Section 422 or 409A of the Code;
(ii) if such class of Common Stock or other security is not then traded on an
national securities exchange but is quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority, the closing price as
quoted on such automated quotation system on such date, or if the Common Stock
shall not have been reported or quoted on such date, on the first day prior
thereto on which the Common Stock was reported or quoted; or (iii) if such class
of Common Stock or other security is then traded on a national securities
exchange, the closing price reported on the principal market on which such class
or security is traded on such date or, if there is no sale of such class of
Common Stock or other security on such date, then on the last previous date on
which there was a sale. Notwithstanding the foregoing, to the extent consistent
with the requirements of Section 422 or 409A of the Code, as applicable, the
Committee may modify the definition of Fair Market Value to reflect any changes
in the trading practices of any exchange on which the Common Stock is listed or
traded.

2.28 “Family Member” means with respect to any natural Person, (i) such Person’s
spouse, parents, parents-in-law, descendants, nephews, nieces, brothers,
sisters, brothers-in-law, sisters-in-law and children-in-law, (ii) such Person’s
heirs, legatees, beneficiaries or devisees and (iii) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners or other
owners of which consist entirely of such Person or such other Persons referred
to in clauses (i) and (ii) above.

2.29 “Good Reason” with respect to a Participant’s voluntary Termination of
Employment shall have the meaning ascribed to such term under an Applicable
Agreement. Unless otherwise provided in an Award Agreement, a Participant shall
not have “Good Reason” in the absence of an Applicable Agreement defining such
term.

2.30 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee (other than an EMI Eligible Employee) of the Company, its Subsidiaries
or its Parent (if any) under the Plan intended to be and designated as an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

2.31 “Initial Public Offering” means an initial public offering of common stock
of the Company pursuant to an effective registration statement filed under the
Securities Act (excluding registration statements filed on Form S-8, any similar
successor form or another form used for a purpose similar to the intended use
for such forms).

2.32 “Lead Underwriter” means the lead underwriter or underwriters of any public
offering of Common Stock.

2.33 “Lock-Up Period” has the meaning set forth in Section 13.16.

 

5



--------------------------------------------------------------------------------

2.34 “Material Interest” has the meaning given in paragraphs 29 to 30 of
Schedule 5 in the EMI Code.

2.35 “Non-Employee Director” a director of the Company who is not an active
employee of the Company or an Affiliate.

2.36 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is neither an Incentive Stock Option nor an EMI Share Option.

2.37 “Other Stock-Based Award” means an Award under Article VIII of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including an Award valued by reference to an
Affiliate.

2.38 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.39 “Participant” means an Eligible Employee, Consultant or Non-Employee
Director to whom an Award has been granted pursuant to the Plan.

2.40 “Person” means any individual, entity (including any employee benefit plan
or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

2.41 “Plan” means this Xenetic Biosciences, Inc. Equity Incentive Plan, as
amended from time to time.

2.42 “Qualifying Subsidiary” has the meaning given in paragraph 11 of Schedule 5
in the EMI Code.

2.43 “Registration Date” means the first date after the Effective Date on which
the Company is required to comply with the reporting obligations under
Section 12 of the Exchange Act.

2.44 “Reorganization” has the meaning set forth in Article XV.

2.45 “Restricted Stock” means an Award of shares of Common Stock that is subject
to restrictions under Article VII.

2.46 “Restriction Period” has the meaning set forth in Section 7.1(b).

2.47 “Section 4.2 Event” means any stock split, reverse stock split, stock
dividend, combination or reclassification of shares, recapitalization or other
change in capital structure of the Company, or an extraordinary cash dividend.

2.48 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury Regulation or
other official guidance promulgated thereunder.

 

6



--------------------------------------------------------------------------------

2.49 “Section 409A Covered Awards” has the meaning set forth in Section 13.18.

2.50 “Securities Act” means the Securities Act of 1933, and all rules and
regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.51 “Stock Option” means any option to purchase shares of Common Stock granted
to Eligible Employees, Non-Employee Directors or Consultants pursuant to Article
VI.

2.52 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.53 “Ten Percent Stockholder” means an individual described in Section 422(b)
of the Code.

2.54 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.55 “Termination of Consultancy” means: (a) that the Participant is no longer
acting as a consultant to the Company or one of its Affiliates; or (b) that an
entity that is retaining a Participant as a Consultant ceases to be an Affiliate
of the Company unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another of its Affiliates at the time the entity
ceases to be an Affiliate of the Company. If a Consultant becomes an Eligible
Employee or a Non-Employee Director upon the termination of his or her
consultancy, unless otherwise determined by the Committee, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter.

2.56 “Termination of Directorship” means that a Participant has ceased to be a
Non-Employee Director. If a Participant becomes an Eligible Employee or a
Consultant upon the termination of his or her directorship, his or her ceasing
to be a director of the Company shall not be treated as a Termination of
Directorship unless and until such Participant has a subsequent Termination of
Employment or Termination of Consultancy, as the case may be.

2.57 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) that an
entity that is employing a Participant ceases to be an Affiliate of the Company,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate of the Company at the time the entity ceases to be
an Affiliate of the Company. If an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of his or her employment, unless
otherwise determined by the Committee, no Termination of Employment shall be
deemed to occur until such time as such Eligible Employee is no longer an
Eligible Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.

 

7



--------------------------------------------------------------------------------

2.58 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
offer, sale, assignment, pledge, lease, donation, grant, gift, bequest,
hypothecation, encumbrance or other disposition (including the issuance of
equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, offer, sell, assign, pledge, lease, donate,
grant, gift, bequest, encumber, charge, hypothecate or otherwise dispose of
(including the issuance of equity in a Person) whether for value or for no value
and whether voluntarily or involuntarily (including by operation of law).
“Transferable” and “Transferred” shall each have a correlative meaning.

2.59 “U.S. Participant” means a Participant who (i) is resident in, or a citizen
or green card holder of, the United States of America on the applicable date of
grant, or (ii) is otherwise subject to taxation in the United States of America
on the applicable date of grant.

2.60 “Voting Securities” means the securities of the Company generally entitled
to vote in the election of directors of the Board.

2.61 “Working Time” has the meaning given in paragraph 27 of Schedule 5 to the
EMI Code.

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grants of Awards. Subject to the terms and conditions hereof, the Committee
shall have full authority to grant Awards to Eligible Employees, Consultants and
Non-Employee Directors. Without limiting the foregoing, the Committee shall have
the authority, in accordance with the terms of the Plan:

(a) to select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder;

(b) to determine whether and to what extent Awards are to be granted hereunder
to one or more Eligible Employees, Consultants or Non-Employee Directors;

(c) to determine the number of shares, and class, of Common Stock to be covered
by each Award granted hereunder;

(d) to determine the terms and conditions of any Award granted hereunder
(including the exercise or purchase price (if any), any restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof);

(e) to determine whether and under what circumstances the exercise price of any
Stock Option may be paid in cash or Common Stock under Section 6.3(d);

 

8



--------------------------------------------------------------------------------

(f) to determine whether and under what circumstances to provide loans (which
may be on a recourse basis and shall bear interest at the rate the Committee
shall provide) to Participants to exercise Awards or to purchase or pay for
shares of Common Stock issuable pursuant to Awards under the Plan; provided,
that (i) on and after the Registration Date executive officers and directors are
not eligible to receive such loans, and (ii) all outstanding loans with
executive officers and directors shall be repaid before the Registration Date;

(g) to determine whether a Stock Option is an Incentive Stock Option, a
Non-Qualified Stock Option or an EMI Share Option;

(h) to determine at the time of grant whether to require a Participant, as a
condition of the granting of any Stock Option, not to Transfer shares of Common
Stock acquired pursuant to the exercise of a Stock Option for a period of time
as determined by the Committee, following the date of acquisition of such shares
of Common Stock;

(i) to modify, extend or renew an Award, subject to Article XI and Section
6.3(f); and

(j) generally, to exercise such powers and to perform such acts as the Committee
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

The Committee may (i) designate employees of the Company and its Affiliates and
advisors (including counsel and consultants) to assist the Committee in the
administration of the Plan, (ii) rely upon any opinion received from any such
advisor and (iii) to the extent permitted by applicable law and applicable
exchange rules, grant authority to officers or employees of the Company and its
Affiliates to grant Awards or execute agreements or other documents on behalf of
the Committee. When such delegation is so made by the Committee, such committee
shall have the authority of the Committee described in Sections 3.2(a), 3.2(b),
3.2(c) and 3.2(d) with respect to the granting of such Awards; provided, that
the Committee may limit or qualify the authority under any such delegation in
any manner it deems appropriate.

3.3 Guidelines. Subject to Article XI, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and applicable stock
exchange rules), as it shall, from time to time, deem advisable; to construe and
interpret the terms and provisions of the Plan and any Award granted under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for Persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions.

 

9



--------------------------------------------------------------------------------

3.4 Decisions Final. Any decision, interpretation, determination, evaluation,
election, approval, authorization, appointment, consent or other action made or
taken by or at the direction of the Company, the Board or the Committee (or any
of its members) arising out of or in connection with the Plan or any agreement
relating to an Award or the Plan, shall be within the sole and absolute
discretion of all and each of them, as the case may be, and shall be final,
binding and conclusive on the Company and all employees and Participants, and
their respective heirs, executors, administrators, successors and assigns.
Nothing in the Plan shall obligate the Company, the Board or the Committee (or
any of its members) to treat any Participants alike, and the exercise of any
power or discretion by any such Person with respect to any Participant shall not
create any obligation on the part of such Person to take any similar action in
the case of any other Participant; it being understood that any power or
discretion of the Company, the Board or the Committee (or any of its members)
shall be treated as having been so conferred as to each Participant separately.

3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the Bylaws of the Company, at such times and places as it shall deem
advisable, including by telephone conference or by written consent to the extent
permitted by applicable law. A majority of the Committee members shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by all the Committee members in accordance with the Bylaws of the
Company, shall be as fully effective as if it had been made by a vote at a
meeting duly called and held. The Committee shall keep minutes of its meetings
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

3.6 Limitation of Liability; Indemnification.

(a) The Committee, its members and any Person designated pursuant to Section 3.2
shall not be liable for any action or determination made in good faith with
respect to the Plan. To the maximum extent permitted by applicable law, no
officer or former officer of the Company or any of its Affiliates or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

(b) To the maximum extent permitted by applicable law and the Articles of
Incorporation and Bylaws of the Company and to the extent not covered by
insurance directly insuring such Person, each officer and employee of the
Company or any of its Affiliates, and each member and former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former officer’s, employee’s or member’s own fraud or bad faith.
Such indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former employees, officers,
directors or members may have under applicable

 

10



--------------------------------------------------------------------------------

law or under the Articles of Incorporation or Bylaws of the Company or any of
its Affiliates. Notwithstanding anything else herein, this indemnification will
not apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under the Plan.

ARTICLE IV

SHARE LIMITATIONS

4.1 General Limitations. The aggregate number of shares of Common Stock that may
be issued or used for reference purposes under the Plan or with respect to which
Awards may be granted under the Plan, including with respect to Incentive Stock
Options, shall not exceed Fifteen percent (15%) of the issued and outstanding
shares of Common Stock of the Company (subject, in each case, to any increase or
decrease pursuant to Section 4.2). If any Award granted under the Plan expires,
terminates or, is canceled or forfeited for any reason (in the case of any Stock
Option, without having been exercised in full), the number of shares of Common
Stock underlying such Award (in the case of any Stock Option, to the extent
unexercised) shall again be available for issuance under the Plan. To the extent
that a distribution pursuant to a Stock Option is made in cash, the share
reserve shall be reduced by the number of shares of Common Stock bearing a value
equal to the amount of the cash distribution as of the time that such amount was
determined. Shares of Common Stock tendered to the Company by a Participant to
(i) purchase shares of Common Stock upon the exercise of an Award or
(ii) satisfy tax withholding obligations (including shares retained from the
Award that was exercised or that created the tax obligation) shall be added back
to the number of shares available for the future grant of Awards, other than
with respect to the grant of Incentive Stock Options. No fractional shares of
Common Stock shall be issued under the Plan.

4.2 Changes.

(a) The existence of the Plan and the Awards granted hereunder shall not affect
the right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure, (ii) any merger or consolidation of the
Company or any of its Affiliates, (iii) any issuance of bonds, debentures,
preferred stock or Common Stock, (iv) the dissolution or liquidation of the
Company or any of its Affiliates, (v) any Transfer of all or part of the assets
or business of the Company or any of its Affiliates, (vi) any Section 4.2 Event
or (vii) any other corporate act or proceeding.

(b) Subject to the provisions of this Section 4.2(b), in the event of any
Section 4.2 Event then (i) the aggregate number and kind of shares that
thereafter may be issued under the Plan, (ii) the number and kind of shares or
other property (including cash) subject to any Award or to be issued upon
exercise of an outstanding Stock Option granted under the Plan and (iii) the
purchase or exercise price thereof, in each case, shall be appropriately
adjusted consistent with such change in such manner as the Committee may
determine or the Committee may provide for the payment of cash or other property
as the Committee may determine. Any such adjustment determined by the Committee

 

11



--------------------------------------------------------------------------------

shall be final, binding and conclusive on the Company and all Participants, and
their respective heirs, executors, administrators, successors and assigns. In
connection with any Section 4.2 Event, the Committee may provide for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor, in a manner intended to be exempt from or comply with
Section 409A of the Code. Except as provided in this Section 4.2 or in the
applicable Award agreement, a Participant shall have no rights by reason of any
issuance by the Company of any class of securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend, any other increase or decrease in the number of
shares of stock of any class, any sale or Transfer of all or part of the
Company’s assets or business or any other change affecting the Company’s capital
structure or business.

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be eliminated at the time of such
adjustment by rounding-down for any fractional shares. Notice of any adjustment
shall be given by the Committee to each Participant whose Award has been
adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of the Plan.

(d) In connection with an Acquisition Event, the Committee may terminate all
outstanding and unexercised Stock Options or other Awards that provide for a
Participant elected exercise (“Exercisable Awards”), effective as of the date of
the Acquisition Event, by delivering notice of termination to each Participant
at least ten days prior to the date of consummation of the Acquisition Event, in
which case during the period from the date on which such notice of termination
is delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise his or her Exercisable Awards that are then
outstanding, whether or not vested as of the date on which such notice of
termination is delivered (or, at the discretion of the Committee, without regard
to any limitations on exercisability otherwise contained in the Award
agreements), contingent upon and subject to the occurrence of the Acquisition
Event, and, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void. If the Acquisition Event does
take place after giving such notice, any Exercisable Awards not exercised prior
to the date of the consummation of such Acquisition Event shall be forfeited
simultaneous with the consummation of the Acquisition Event. For the avoidance
of doubt, in the event of an Acquisition Event, the Committee may terminate any
Exercisable Award for which the exercise price is equal to or exceeds the Fair
Market Value of the Common Stock subject to such Exercisable Award on the date
of such termination, without payment of consideration therefor.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
applicable provisions of Section 4.2(b) and Article X shall apply.

 

12



--------------------------------------------------------------------------------

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

5.1 General Eligibility. All current Eligible Employees, Non-Employee Directors
and Consultants and prospective Eligible Employees, Consultants and Non-Employee
Directors are eligible to be granted Non-Qualified Stock Options, Restricted
Stock and Other Stock-Based Awards. Eligibility for the grant of Awards and
actual participation in the Plan shall be determined by the Committee.

5.2 Incentive Stock Options. Only Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under the Plan. Eligibility for the grant of an Incentive Stock Option
and actual participation in the Plan shall be determined by the Committee.

5.3 EMI Share Options. An EMI Share Option may only be granted to an EMI
Eligible Employee. Eligibility for the grant of an EMI Share Option and actual
participation in the Plan shall be determined by the Committee.

5.4 General Requirement. The granting, vesting and exercise of Awards granted to
a prospective Eligible Employee, Consultant or Non-Employee Director are
conditioned upon such individual actually becoming an Eligible Employee,
Consultant or Non-Employee Director. No Award may be granted to a prospective
Eligible Employee, Consultant or Non-Employee Director unless the Company
determines that the Award will comply with applicable laws, including the
securities laws of all relevant jurisdictions.

ARTICLE VI

STOCK OPTIONS

6.1 Stock Options. Each Stock Option granted under the Plan shall be any of the
following: (a) an Incentive Stock Option; (b) a Non-Qualified Stock Option; or
(c) an EMI Share Option.

6.2 Grants. Subject to Section 5.2, the Committee may grant to any Eligible
Employee (other than an EMI Eligible Employee) Incentive Stock Options,
Non-Qualified Stock Options or both types of Stock Options, and may grant to any
EMI Eligible Employee EMI Share Options. To the extent that any Stock Option
does not qualify as an Incentive Stock Option (whether because of its provisions
or the time or manner of its exercise or otherwise), such Stock Option or the
portion thereof that does not qualify, shall constitute a separate Non-Qualified
Stock Option. The Committee may grant any Consultant or Non-Employee Director
one or more Non-Qualified Stock Options.

 

13



--------------------------------------------------------------------------------

6.3 Terms of Stock Options. Stock Options granted under the Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall determine:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee on the date of the grant;
provided, that the per share exercise price of a Stock Option shall not be less
than one hundred percent (100%) (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, one hundred ten percent (110%)) of the
Fair Market Value thereof on the date of the grant SAVE THAT the exercise price
per share of Common Stock subject to an EMI Share Option may be less than one
hundred percent (100%) of the Fair Market Value thereof on the date of grant,
but not in any event less than the par value of such a share of Common Stock.

(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee; provided, that (i) no Stock Option shall be exercisable more than ten
years after the date such Stock Option is granted; (ii) the term of an Incentive
Stock Option granted to a Ten Percent Stockholder shall not exceed five years;
and (iii) no EMI Share Option may be exercised more than 12 months after the
date of death of the individual to whom it was granted.

(c) Exercisability. The exercisability of each Stock Option shall be determined
by the Committee at the time of grant.

(d) Method of Exercise. A Stock Option may be exercised in whole or in part at
any time and from time to time during the Stock Option term by giving written
notice of exercise to the Company specifying the number of shares of Common
Stock to be acquired. Such notice shall be in a form acceptable to the Committee
and shall be accompanied by payment in full of the exercise price as follows:
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) solely to the extent permitted by applicable law, if the Common
Stock is traded on a national securities exchange or quoted on a national
quotation system, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price, to the
extent authorized by the Committee; or (iii) on such other terms and conditions
as may be acceptable to the Committee. No shares of Common Stock or Units shall
be issued until payment therefor, as provided herein, has been made or provided
for.

(e) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee (other than an EMI Eligible Employee) during any calendar
year under the Plan or any other stock option plan of the Company, any
Subsidiary or any Parent exceeds $100,000, such Stock Options shall be treated
as Non-Qualified Stock Options. In addition, if an Eligible Employee (other than
an EMI Eligible Employee) does not remain employed by

 

14



--------------------------------------------------------------------------------

the Company, any Subsidiary or any Parent at all times from the time an
Incentive Stock Option is granted until three months prior to the date of
exercise thereof (or such other period as required by applicable law), such
Stock Option shall be treated as a Non-Qualified Stock Option. Should any
provision of the Plan not be necessary for the Stock Options to qualify as
Incentive Stock Options, or should any additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company.

(f) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Stock Options
granted under the Plan (provided, that (x) the rights of a Participant are not
reduced or adversely affected without his or her consent and (y) such action
does not subject the Stock Options to Section 409A of the Code), and (ii) accept
the surrender of outstanding Stock Options (to the extent not theretofore
exercised) and authorize the granting of new Stock Options in substitution
therefor. Notwithstanding the foregoing, after the Registration Date an
outstanding Stock Option may not be modified to reduce the exercise price
thereof and a new Stock Option at a lower price may not be substituted for a
surrendered Stock Option (other than adjustments or substitutions in accordance
with Section 4.2), unless such action is approved by the stockholders of the
Company.

(g) Other Terms and Conditions, Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall deem appropriate, as set forth in a Stock Option grant
agreement.

(h) Limits on the grant of EMI Share Options.

(i) An EMI Share Option may only be granted to an EMI Eligible Employee insofar
as the initial market value of shares of Common Stock which may be acquired on
exercise of the EMI Share Option (determined as mentioned in paragraph 56 of
Schedule 5 in the EMI Code) and aggregated, if appropriate, with certain other
rights to acquire Shares (as referred to in paragraph 5 of Schedule 5 in the EMI
Code), including:

 

  (A) the aggregate initial market value of shares of Common Stock in respect of
which rights to acquire shares of Common Stock have been granted to the EMI
Eligible Employee, whether or not pursuant to this Plan, which rank as EMI Share
Options and which have neither been exercised nor ceased to be exercisable; and

 

  (B) the aggregate market value of shares of Common Stock in respect of which
rights to acquire shares of Common Stock have been obtained by the EMI Eligible
Employee under any Company Share Option Plan approved under Schedule 4 of the UK
Income Tax (Earnings and Pensions) Act 2003 and which has been established by
the Company or any other company within the EMI Group and which have neither
been exercised nor ceased to be exercisable

 

15



--------------------------------------------------------------------------------

does not exceed £250,000 or such other limit as is from time to time specified
in the EMI Code.

(ii) No EMI Options shall be granted if such grant would cause the limit of
£3 million on the value of shares of Common Stock subject to unexercised EMI
Share Options, or such other limit as is specified in paragraph 7 of Schedule 5
in the EMI Code from time to time, to be exceeded.

ARTICLE VII

RESTRICTED STOCK

7.1 Awards of Restricted Stock.

(a) Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan. The Committee shall determine the Eligible Employees,
Consultants and Non-Employee Directors to whom, and the time or times within
which, grants of Restricted Stock will be made, the number of shares to be
awarded, the purchase price (if any) to be paid by the Participant (subject to
Section 7.2), the time or times at which such Awards may be subject to
forfeiture (if any), the vesting schedule (if any) and rights to acceleration
thereof, and all other terms and conditions of the Awards. The Committee may
condition the grant or vesting of Restricted Stock upon the attainment of
specified performance targets or such other factors as the Committee may
determine.

(b) Restriction Period. The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under the Plan during a period set by the
Committee (if any) (the “Restriction Period”) commencing with the date of such
Award, as set forth in the applicable Award agreement and such agreement shall
set forth a vesting schedule and any events that would accelerate vesting of the
shares of Restricted Stock. Within these limits, based on service or such other
factors or criteria as the Committee may determine, the Committee may condition
the grant or provide for the lapse of such restrictions in installments in whole
or in part, or may accelerate the vesting of all or any part of any Restricted
Stock Award.

7.2 Awards and Certificates. An Eligible Employee, Consultant and Non-Employee
Director selected to receive Restricted Stock shall not have any rights with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the Award agreement evidencing the Award to the Company and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

 

16



--------------------------------------------------------------------------------

(a) Purchase Price. The purchase price (if any) of Restricted Stock shall be
determined by the Committee, but shall not be less than as permitted under
applicable law.

(b) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing an Award agreement and by paying whatever price (if
any) the Committee has designated thereunder and all applicable withholding
taxes due upon the granting and acceptance of the Award (if any) in accordance
with the provisions of Section 13.4.

(c) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of Restricted Stock. Such certificate shall, in addition to
any legends required by applicable securities laws, be registered in the name of
such Participant, and shall bear any legends required by applicable securities
laws, as well as an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Xenetic Biosciences, Inc.
(the “Company”) Equity Incentive Plan (as amended from time to time), and an
Award agreement entered into between the registered owner and the Company dated
                    . Copies of such Plan and Award agreement are on file at the
principal office of the Company.”

(d) Custody. The Committee may require that any stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any grant of Restricted Stock,
the Participant shall have delivered a duly signed stock power, endorsed in
blank, relating to the Common Stock covered by such Award.

(e) Rights as Stockholder. Except as provided in this subsection and subsection
(d) above and as otherwise determined by the Committee, the Participant shall
have, with respect to the shares of Restricted Stock, all of the rights of a
holder of shares of Common Stock of the Company including the right to receive
any dividends, the right to vote such shares and, subject to and conditioned
upon the full vesting of shares of Restricted Stock, the right to tender such
shares. Notwithstanding the foregoing, the payment of dividends shall be
deferred until, and conditioned upon, the expiration of the applicable
Restriction Period, unless the Committee specifies otherwise at the time of the
Award.

(f) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the

 

17



--------------------------------------------------------------------------------

certificates for such shares shall be delivered to the Participant. The legend
referred to in subsection (c) above shall be removed from said certificates at
the time of delivery to the Participant except as otherwise required by
applicable law. Notwithstanding the foregoing, actual certificates shall not be
issued to the extent that book entry recordkeeping is used.

ARTICLE VIII

OTHER STOCK-BASED AWARDS

8.1 Other Awards. The Committee is authorized to grant to Eligible Employees,
Consultants and Non-Employee Directors Other Stock-Based Awards, including
shares of Common Stock awarded purely as a bonus and not subject to any
restrictions or conditions, shares of Common Stock in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the Company or
an Affiliate, stock equivalent units, restricted stock units, deferred stock
units, and Awards valued by reference to the value of shares of Common Stock.
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance criteria or such other factors as
the Committee may determine. The Committee may also provide for the grant of
Common Stock under such Awards upon the completion of a specified performance
period. Other Stock-Based Awards may be granted either alone or in addition to
or in tandem with other Awards granted under this Plan.

Subject to the provisions of this Plan, the Committee shall have authority to
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares, and class, of Common Stock to be awarded pursuant to such Awards, and
all other conditions of the Awards. To the extent permitted by law, the
Committee may permit Eligible Employees or Non-Employee Directors to defer all
or a portion of their cash compensation in the form of Other Stock-Based Awards
granted under this Plan, subject to the terms and conditions of any deferred
compensation arrangement established by the Company, which shall be in a manner
intended to comply with Section 409A of the Code.

8.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

(a) Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, neither Other Stock-Based Awards nor the shares of
Common Stock subject to them may be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

(b) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Other Stock-Based Award shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award.

 

18



--------------------------------------------------------------------------------

(c) Vesting. Any Other Stock-Based Award and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee.

(d) Price. Common Stock issued on a bonus basis pursuant to an Other Stock-Based
Award may be issued for no cash consideration; Common Stock purchased pursuant
to a purchase right pursuant to an Other Stock-Based Award shall be priced, as
determined by the Committee.

(e) Payment. Form of payment for the Other Stock-Based Award shall be specified
in the Award agreement.

ARTICLE IX

NON-TRANSFERABILITY AND TERMINATION OF

EMPLOYMENT/CONSULTANCY/DIRECTORSHIP

9.1 Non-Transferability

(a) Except as otherwise specifically provided herein, (i) no Stock Option shall
be Transferable by the Participant other than by will or by the laws of descent
and distribution, and (ii) all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Any attempt to Transfer Stock
Options other than in accordance with the provisions of this Section 9.1 shall
be void.

(b) Notwithstanding the foregoing, the Committee may determine at the time of
grant or thereafter that a Non-Qualified Stock Option is Transferable to a
Family Member of a Participant, in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee; provided, that such
Transfer shall not be effective unless and until the Company shall have been
furnished with information reasonably satisfactory to it demonstrating that such
Transfer is exempt from or not subject to the provisions of Section 5 of the
Securities Act and any other applicable securities laws. A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred other than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Stock Option agreement.

(c) All Awards Transferred to a Family Member (and all shares of Common Stock
acquired upon the exercise of a Stock Option and held by a Family Member) shall
be subject to the terms of the Plan and the applicable Stock Option agreement.

(d) In the event of a Participant’s death, the Committee may require the
transferee of a Participant to supply it with written notice of the
Participant’s death and to supply it with a copy of the will or such other
evidence as the Committee deems necessary to establish the validity of the
Transfer of a Stock Option. The Committee may also require the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

 

19



--------------------------------------------------------------------------------

(e) Prior to the Registration Date or such other date determined by the
Committee, no Participant shall Transfer any shares of Common Stock acquired
pursuant to an Award. Notwithstanding the foregoing, a Participant shall have
the right to Transfer such shares of Common Stock to a Family Member who takes
the shares subject to the terms of the Plan and any applicable Award or
stockholders agreement to which the Company is a party; provided, that such
Transfer shall not be effective unless and until the Company shall have been
furnished with information reasonably satisfactory to it demonstrating that such
Transfer is exempt from or not subject to the provisions of Section 5 of the
Securities Act and any other applicable securities laws. Any attempt to Transfer
any shares of Common Stock other than in accordance with the provisions of this
Section 9.1 shall be void and immediately cancelled.

(f) No Award shall in any manner be liable for, or subject to the debts,
contracts, liabilities, engagements or torts of any Person who shall be entitled
to such Award, or be subject to attachment or legal process for or against such
Person.

9.2 Termination. Unless otherwise determined by the Committee at grant, the
following shall apply in the event of a Termination of a Participant:

(a) Rules Applicable to Stock Options.

(i) Termination by Reason of Death or Disability. If a Participant’s Termination
is by reason of death or Disability, all Stock Options that were granted to such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant, or Family Member to whom such
Stock Options were Transferred (or, in the case of death, by the legal
representative of the Participant’s estate), at any time within a period of one
year after the date of such Termination, but in no event later than the
expiration of the stated term of such Stock Options, after which time such Stock
Options automatically shall terminate.

(ii) Involuntary Termination without Cause or Voluntary Termination. If a
Participant’s Termination is by involuntary termination by the Company without
Cause or a voluntary Termination for or without Good Reason by the Participant
(other than a voluntary termination described in subsection (iii)(2) below), all
Stock Options that were granted to such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant, or Family Member to whom such Stock Options were Transferred, at
any time within a period of 90 days after the date of such Termination, but in
no event later than the expiration of the stated term of such Stock Options,
after which time such Stock Options automatically shall terminate.

 

20



--------------------------------------------------------------------------------

(iii) Termination for Cause; Voluntary Termination without Good Reason. If a
Participant’s Termination: (1) is for Cause, (2) is a voluntary Termination by
the Participant after the occurrence of an event that would be grounds for a
Termination for Cause, all Stock Options, whether vested or not vested, that
were granted to such Participant shall automatically terminate on the date of
such Termination.

(iv) Unvested Stock Options. Stock Options that were granted to a Participant
and are not vested as of the date of such Participant’s Termination for any
reason shall terminate on the date of such Termination.

(b) Rules Applicable to Restricted Stock. Unless otherwise determined by the
Committee at grant or thereafter, during the relevant Restriction Period, upon a
Participant’s Termination for any reason, all Restricted Stock that was granted
to such Participant and still subject to restriction shall be forfeited.

(c) Rules Applicable to other Stock-Based Awards. The effect of a Participant’s
Termination on any Other Stock-Based Award shall be as provided in the
applicable Award agreement.

ARTICLE X

CHANGE IN CONTROL PROVISIONS

10.1 Except as otherwise provided by the Committee in an Award agreement, in the
event of a Change in Control after the Effective Date, the Committee may, but
shall not be obligated to:

(a) accelerate, vest or cause the restrictions to lapse with respect to all or
any portion of an Award;

(b) cancel Awards for fair value (as determined by the Committee) which, in the
case of Stock Options or other Exercisable Awards may equal the excess, if any,
of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of shares of Common Stock subject to
such Stock Options or other Exercisable Awards (or, if no consideration is paid
in any such transaction, the Fair Market Value of the shares of Common Stock
subject to such Stock Options or other Exercisable Awards on the date of such
cancellation) over the aggregate exercise price of such Stock Options or Awards;

(c) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Award previously granted
hereunder as determined by the Committee; or

(d) if such Change in Control is an Acquisition Event, take any of the actions
permitted by Section 4.2(d).

 

21



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION OR AMENDMENT

11.1 Notwithstanding any other provision of the Plan, the Board or the Committee
may at any time, and from time to time, amend, in whole or in part, any or all
of the provisions of the Plan (including any amendment deemed necessary to
ensure that the Company may comply with any regulatory requirement referred to
in Article XIV or Section 409A of the Code as described below), or suspend or
terminate it entirely, retroactively or otherwise; provided, that (x) if the
Committee determines that the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may be adversely
impaired in any material respect, the consent of such Participant shall be
required, and (y) without the approval of the stockholders of the Company
entitled to vote in accordance with applicable law, no amendment may be made
that would:

(a) increase the aggregate number of shares of Common Stock that may be issued
under the Plan (other than due to an adjustment under Section 4.2);

(b) change the classification of individuals eligible to receive Awards under
the Plan;

(c) decrease the minimum exercise price of any Stock Option;

(d) extend the maximum Stock Option period under Section 6.3;

(e) award any Stock Option in replacement of a canceled Stock Option with a
higher exercise price, except in accordance with Section 6.3(f); or

(f) require stockholder approval in order for the Plan to continue to comply
with Section 422 of the Code to the extent applicable to Incentive Stock Options
or the rules of any exchange or system on which the Company’s securities are
listed or traded at the request of the Company.

11.2 The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, subject to Article IV; provided, that no such
amendment or other action by the Committee shall adversely affect the rights of
any holder without the holder’s consent. Notwithstanding anything herein to the
contrary, the Board or the Committee may amend the Plan or any Award granted
hereunder at any time without a Participant’s consent to comply with
Section 409A of the Code or any other applicable law. Nothing in the Plan is
intended to provide a guarantee of particular tax treatment to any Participant.

 

22



--------------------------------------------------------------------------------

ARTICLE XII

UNFUNDED PLAN

12.1 The Plan is intended to constitute an “unfunded” plan. With respect to any
payments as to which a Participant has a fixed and vested interest but that are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

ARTICLE XIII

GENERAL PROVISIONS

13.1 Legend. The Committee may require each Person receiving shares of Common
Stock pursuant to an Award granted under the Plan to represent to and agree with
the Company in writing that such Person is acquiring the shares without a view
to distribution thereof and such other securities law related representations as
the Committee shall request. In addition to any legend required by the Plan, the
certificates and book entry accounts for such shares may include any legend that
the Committee deems appropriate to reflect any restrictions on Transfer.

All certificates and book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

13.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.3 No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award hereunder shall give any Participant or other employee,
Consultant or Non-Employee Director any right with respect to continuance of
employment, consultancy or directorship by the Company or any of its Affiliates,
or shall limit in any way the right of the Company or any of its Affiliates by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his or her employment, consultancy or directorship at any
time.

13.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, the minimum Federal, state or local
taxes statutorily required to be withheld. Upon the vesting of Restricted Stock
(or any other Award that is taxable upon vesting), or upon making an

 

23



--------------------------------------------------------------------------------

election under Section 83(b) of the Code, a Participant shall pay the minimum
statutorily required withholding taxes to the Company. Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable to the Participant or by delivering shares of Common
Stock already owned by the Participant. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid instead in cash by the Participant.

13.5 Listing and Other Conditions.

(a) Unless otherwise determined by the Committee, if at any time on or after the
Registration Date the Common Stock is listed on a national securities exchange
or national automated quotation system, the issuance of any shares of Common
Stock pursuant to an Award shall be conditioned upon such shares being listed on
such exchange or system. The Company shall have no obligation to issue such
shares unless and until such shares are so listed, and the right to exercise any
Award with respect to such shares shall be suspended until such listing has been
effected.

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful, result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction
or violate the rules of any established securities exchange, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act or otherwise with respect to shares of Common Stock or Awards, and the right
to exercise any Award shall be suspended until, in the opinion of said counsel,
such sale or delivery will be lawful, will not result in the imposition of
excise taxes on the Company and will not violate the rules of any established
securities exchange.

(c) Upon termination of any period of suspension under this Section 13.5, an
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.6 Governing Law. All matters arising out of or relating to the Plan, the
actions taken in connection herewith and the transactions contemplated hereby,
including its validity, interpretation, construction, performance and
enforcement, shall be governed by and construed in accordance with the internal
laws of the State of Nevada, without giving effect to its principles of conflict
of laws.

 

24



--------------------------------------------------------------------------------

13.7 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (i) “or” shall
mean “and/or” and (ii) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

13.8 Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

13.9 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Award
granted hereunder.

13.10 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and Awards granted to individual Participants
need not be the same.

13.11 Severability of Provisions. If at any time any of the provisions of the
Plan shall be held invalid or unenforceable or are prohibited by the laws of the
jurisdiction where they are to be performed or enforced, by reason of being
vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over the Plan and the
provisions of the Plan, as so amended, shall be valid and binding as though any
invalid or unenforceable provisions had not been included.

13.12 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

13.13 Securities Act Compliance. Except as the Company or Committee shall
otherwise determine, the Plan is intended to comply with Section 4(2) or Rule
701 of the Securities Act.

13.14 Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

13.15 Payment to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent Person or other Person incapable of receipt thereof shall
be deemed paid when paid to such Person’s guardian or to the party providing or
reasonably appearing to provide for the care of such Person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

13.16 Agreement. Unless otherwise specified in the applicable Award agreement,
as a condition to the grant of an Award, if requested by the Company or the Lead
Underwriter, a Participant shall irrevocably agree not to sell, contract to
sell, grant any option to purchase,

 

25



--------------------------------------------------------------------------------

transfer the economic risk of ownership in, make any short sale of, pledge or
otherwise Transfer or dispose of, any interest in any Common Stock or any
securities convertible into, derivative of, or exchangeable or exercisable for,
or any other rights to purchase or acquire Common Stock (except Common Stock
included in such public offering or acquired on the public market after such
offering) during such period of time following the effective date of a
registration statement of the Company filed under the Securities Act that the
Lead Underwriter shall specify (the “Lock-up Period”). The Participant shall
further agree to sign such documents as may be requested by the Lead Underwriter
or the Company to effect the foregoing and agree that the Company may impose
stop-transfer instructions with respect to Common Stock acquired pursuant to a
Stock Option until the end of such Lock-up Period.

13.17 No Rights as Stockholder. Subject to the provisions of the Award
agreement, no Participant shall have any rights as a stockholder of the Company
with respect to any Award until such individual becomes the holder of record of
the shares of Common Stock underlying the Award.

13.18 Section 409A of the Code. The following provisions of this Section 13.18
shall not apply in relation to the grant of an EMI Share Option to an EMI
Eligible Employee. Although the Company does not guarantee to a Participant the
particular tax treatment of any Award, all Awards are intended to comply with,
or be exempt from, the requirements of Section 409A of the Code and the Plan and
any Award agreement shall be limited, construed and interpreted in accordance
with such intent. To the extent that any Award constitutes “non qualified
deferred compensation” pursuant to Section 409A of the Code (a “Section 409A
Covered Award”), it is intended to be paid in a manner that will comply with
Section 409A of the Code. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or for any damages for failing to comply with
Section 409A of the Code. Notwithstanding anything in the Plan or in an Award to
the contrary, the following provisions shall apply to Section 409A Covered
Awards:

(a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of a
Section 409A Covered Award, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. Notwithstanding
any provision to the contrary in the Plan or the Award, to the extent
applicable, if the Participant is deemed on the date of the Participant’s
Termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology
set forth in Section 409A of the Code, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death. All payments delayed pursuant to this Section 13.18(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant’s separation from service or, if earlier, on the
date of the Participant’s death.

 

26



--------------------------------------------------------------------------------

(b) With respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, unless otherwise provided in the Award
agreement at grant, the settlement of such Award shall not occur until the
earliest of (i) the Change in Control if such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code, (ii) the date such Award otherwise would be settled pursuant to the
terms of the applicable Award agreement and (iii) the Participant’s “separation
from service” within the meaning of Section 409A of the Code, subject to Section
13.18(a).

(c) For purposes of Section 409A of the Code, a Participant’s right to receive
any installment payments under the Plan or pursuant to an Award shall be treated
as a right to receive a series of separate and distinct payments.

(d) Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

13.19 Consideration. Awards may be awarded in consideration for past services
actually rendered to the Company or an Affiliate of the Company for its benefit;
provided, that in the case of an Award to be made to a new Eligible Employee,
Non-Employee Director, or Consultant who has not performed prior services for
the Company or an Affiliate of the Company, the Company will require payment of
the par value of the Common Stock by cash or check in order to ensure proper
issuance of the shares in compliance with applicable law.

ARTICLE XIV

EFFECTIVE DATE OF PLAN

The Plan is effective January 23, 2014, which is the date of the Plan’s adoption
by the Board. The Plan shall be submitted for and subject to the approval of the
stockholders of the Company in compliance with applicable law no later than
twelve (12) months after such effective date.

 

27



--------------------------------------------------------------------------------

ARTICLE XV

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards granted prior to such tenth anniversary may,
and the Committee’s authority to administer the terms of such Awards shall,
extend beyond that date.

 

28